COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette ∗ and Senior Judge Coleman


JULIO SANTOS
                                                                 MEMORANDUM OPINION**
v.      Record No. 0597-08-3                                           PER CURIAM
                                                                    SEPTEMBER 2, 2008
FRANKLIN COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF FRANKLIN COUNTY
                                William N. Alexander, II, Judge

                  (Bruce A. Flora, on brief), for appellant. Appellant submitting on
                  brief.

                  (Carolyn H. Furrow; Sara A. Jamison, Guardian ad litem for the
                  minor children, on brief), for appellee. Appellee and Guardian ad
                  litem submitting on brief.


        On February 7, 2008, the trial court entered orders terminating the residual parental rights of

Julio Santos (appellant) to his sons, D.G and E.S., and daughters, E.G. and M.G., pursuant to Code

§ 16.1-283(C)(2). Appellant noted his appeal of the decisions. In lieu of a transcript of the

proceedings in the trial court, appellant filed a written statement of facts on April 28, 2008.

However, the statement of facts was not made a part of the record because it was not filed within

fifty-five days of the entry of judgment, as required by Rule 5A:8(c)(1).

        “When the appellant fails to ensure that the record contains transcripts or a written statement

of facts necessary to permit resolution of appellate issues, any assignments of error affected by such

omission shall not be considered.” Rule 5A:8(b). On appeal, appellant challenges the sufficiency


        ∗
         Justice Millette participated in the decision of this case prior to his investiture as a
Justice of the Supreme Court of Virginia.
      ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
of the evidence to support the trial court’s decisions. A transcript or statement of facts is

indispensable to the resolution of this issue on appeal. See Anderson v. Commonwealth, 13

Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v. Commonwealth, 2 Va. App. 96,

99-100, 341 S.E.2d 400, 402 (1986). Therefore, we affirm the judgments of the trial court.



                                                                                         Affirmed.




                                                  -2-